DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton (US 11,018,681 B1).
Consider claim 1:
Hamilton discloses a non-volatile computer readable medium storing instructions to determine jitter in a clock signal under test that, when the instructions are executed by a processor (see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor with non-volatile tangible computer-readable media), cause the processor to: 
determine two points of input-referred noise data for a crossing time, a first point of the two points being before the crossing time and a second point of the two points see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time), 
the crossing time being a time that a clock signal representation crosses a threshold value, the clock signal representation corresponding to the clock signal under test (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold); and
determine a first time error associated with the crossing time using the two points of the input-referred noise data, a clock slew rate of the clock signal representation, and the crossing time (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror, the triggering time error signal Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325).
Consider claim 10: 
see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor) comprising: 
determining two points in input-referred noise data for each crossing time of a plurality of crossing times, a first point of the two points before the crossing time and a second point of the two points after the crossing time (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time), 
the crossing times indicating when a clock signal representation corresponding to the clock signal under test crosses a threshold voltage value (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold);
determining respective time errors associated with the crossing times using the two points of the input-referred noise data for each of the plurality of crossing times, a slew rate of the clock signal representation, and the crossing times (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror, the triggering time error signal Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325); and 
determining a time error vector based on the respective time errors (see Fig. 26, col. 12, lines 57-67 and col. 13, lines 1-6, where Hamilton describes determining time error signals Δtin and Δtout).
Consider claim 2:
	Hamilton discloses the non-volatile computer readable medium as recited in claim 1 above. Hamilton discloses: determine additional time errors for respective additional crossing times; and determine a time error vector based on the first time error and the additional time errors (see Fig. 26, col. 12, lines 57-67 and col. 13, lines 1-6, where Hamilton describes determining time error signals Δtin and Δtout).
Consider claims 3 and 12:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the respective additional crossing times are based on an average clock period of the clock signal under test (see col. 14, lines 33-50, where Hamilton describes that the test signal is a periodic sinusoidal waveform having a period).
Consider claims 4 and 13:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the respective additional crossing times are based on a nominal clock period of the clock signal under test (see col. 18, lines 14-24, where Hamilton describes that the waveform of the test signal may be a nominal output waveform).
Consider claims 5 and 19:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: the first point is a closest sample of the input referred noise data before the crossing time and the second point is a closest sample of the input referred noise data after the crossing time (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1), as applied to claim 2 above, and further in view of Camporese et al (US 6,311,313 B1).
Consider claims 6 and 14:
	Hamilton discloses the invention as recited in claims 2 and 10 above. Hamilton discloses: perform a transform to the time error vector to generate a frequency domain time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); apply a system filter to see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 
Hamilton does not specifically disclose: determine a first root mean square (RMS) value of the filtered time error vector using the filtered time error vector.
Camporese teaches: determine a first root mean square (RMS) value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine a first root mean square (RMS) value of the filtered time error vector using the filtered time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).
Consider claim 16:
Hamilton in view of Camporese discloses the method as recited in claim 14 above. Hamilton discloses: sampling the clock signal under test in clock signal measuring equipment that includes an analog to digital converter to convert the clock signal under test to sampled digital values (see Fig. 18 and col. 10, lines 13-25, where Hamilton describes an ADC under test).

Claims 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Camporese et al (US 6,311,313 B1), as applied to claims 6 and 14 above, and further in view of Mochizuki (US 2006/0064258 A1).
Consider claims 7 and 15:
	Hamilton in view of Camporese discloses the invention as recited in claims 6 and 14 above. Hamilton does not specifically disclose: correct a second RMS value using the first RMS value, the second RMS value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test.
	Mochizuki teaches: correct a second RMS value, the second RMS value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test (see Fig. 1 and paragraph 0182, where Mochizuki describes a jitter amount detecting unit 28 that determines a root-mean-square value of a jitter component).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: correct a second RMS value using the first RMS value, the second RMS value associated with jitter measurements of the clock signal under test to thereby determine a compensated jitter measurement of the clock signal under test, as taught by Mochizuki to modify the method of Hamilton in order to have highly accurate jitter measurement, as discussed by Mochizuki (see paragraph 0041).
Consider claims 8 and 17:
	Hamilton in view of Camporese and Mochizuki discloses the invention as recited in claims 7 and 15 above. Hamilton discloses: generate a frequency domain raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); apply the system filter to the frequency domain raw clock signal time error vector to generate a filtered raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used). 

Camporese teaches: determine a root mean square (RMS) value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine the second RMS value using the filtered raw clock signal time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).
Consider claim 18:
Hamilton in view of Camporese and Mochizuki discloses the invention as recited in claim 17 above. Hamilton discloses: the first system filter and the second system filter are identical filters (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1), as applied to claim 10 above, and further in view of Lorenz (US 2014/0253358 A1).
Consider claim 11:
	Hamilton discloses the method as recited in claim 10 above. Hamilton does not specifically disclose: grounding an input to a probe of an instrument used to measure the clock signal under test; and generating the input-referred noise data with the input grounded.
see Fig. 2 and paragraph 0016, where Lorenz describes grounding an input to a comparator 213b which is used to measure clock signal under test).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: grounding an input to a probe of an instrument used to measure the clock signal under test; and generating the input-referred noise data with the input grounded, as taught by Lorenz to modify the method of Hamilton in order to enable decoupling capturing information from communication, as discussed by Lorenz (see paragraph 0013).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 11,018,681 B1) in view of Camporese et al (US 6,311,313 B1) and Mochizuki (US 2006/0064258 A1).
Consider claim 21:
 A method of correcting for jitter in a clock signal under test (see col. 19, lines 36-54, where Hamilton describes a method that can be implemented on a processor), comprising:
receiving input-referred noise data (); 
determining for respective crossing times, pairs of two closest points of the input-referred noise data that straddle each of the respective crossing times (see Fig. 29 and col. 14, lines 1-25, where Hamilton describes obtaining first sampled code 1457 at first sampling time 2μs and second sampled code 6325 at second sampling time 3μs, the first sampled code 1457 is immediately preceding reference code 4096, and the second sampled code 6325 is immediately following the reference code 4096, the reference code 4096 corresponds to a crossing time), 
the crossing times indicative of respective times a clock signal representation crosses a threshold value (see Fig. 1, Fig. 2 and col. 4, lines 43-67, where Hamilton describes that the crossing time is a time the output of a DAC crosses a threshold, the DAC is a device under test, and the test signal is a simple fixed amplitude sine wave, thus a clock signal; see col. 11, lines 47-57, where Hamilton describes that the reference code corresponds to reference threshold); and
determining a time error vector associated with the crossing times using the pairs of two closest points, a slew rate of the clock signal representation, and the crossing times (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror, the triggering time error signal Δterror depends on the slope or rate of the sine wave, thus a clock slew rate, the actual time the inputs crossed the reference voltage; see col. 14, lines 12-25, where Hamilton describes that the crossing time is calculated based on the first sampled code 1457 and the second sampled code 6325); 
performing a transform on the time error vector to generate a frequency domain time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); 
applying a system filter to the frequency domain time error vector to generate a filtered time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used
generating a raw clock signal time error vector of the clock signal under test (see Fig. 21 and col. 11, lines 47-57, where Hamilton describes determining a triggering time error signal Δterror); 
converting the raw clock signal time error vector to a frequency domain raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a fast Fourier transform (FFT) is used to estimate a magnitude and phase of the harmonics in the error signal); 
applying the system filter to the frequency domain raw clock signal time error vector to generate a filtered raw clock signal time error vector (see col. 18, lines 46-54, where Hamilton describes that a low pass filter is used).
Hamilton does not specifically disclose: (1), determine a root mean square (RMS) value indicating a jitter value present in the filtered time error vector, and (2), correcting the second RMS value using the first RMS value to thereby generate a compensated jitter measurement compensated for input-referred noise.
Regarding (1), Camporese teaches: determine a first root mean square (RMS) value of a time error vector (see col. 11, lines 1-20, where Camporese describes calculating a root-mean-square of transition time error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determine a root mean square (RMS) value indicating a jitter value present in the filtered time error vector, as taught by Camporese to modify the method of Hamilton in order to have an adaptable network, as discussed by Camporese (see col. 3, lines 32-37).
see Fig. 1 and paragraph 0182, where Mochizuki describes a jitter amount detecting unit 28 that determines a root-mean-square value of a jitter component).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: correcting the second RMS value using the first RMS value to thereby generate a compensated jitter measurement compensated for input-referred noise, as taught by Mochizuki to modify the method of Hamilton in order to have highly accurate jitter measurement, as discussed by Mochizuki (see paragraph 0041).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631